Citation Nr: 1737482	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-29 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for vertigo, claimed as inner ear damage.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1972 to July 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Here, the record reflects that the Veteran's last VA audio examination was in July 2011.  In that examination, the Veteran's hearing was not considered a disability under VA law.  Likewise, an examination from November 2011 resulted in no diagnosis for vertigo.  However, private medical records from June 2013 reflect a diagnosis for mild sensorineural hearing loss.  Additionally, a vestibular assessment shows subjective dizziness and mild objective nystagmus in head left and right sitting, as well as poor tracking, which resulted in a diagnosis of vertiginous syndromes and other disorders of vestibular system.  Therefore, as the record does not contain competent medical evidence to allow the VA to decide the Veteran's claims, a VA examination is appropriate to determine the severity and etiology of his claimed hearing loss and vertigo.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatments records and associate with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed hearing loss and vertigo.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.

(a) The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed hearing loss had its onset during service or is otherwise related to service.

(b) The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed vertigo had its onset during service or is otherwise related to service

(c) The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed vertigo is caused or aggravated by the Veteran's tinnitus or hearing loss.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions.  Specifically, the examiner should consider the private medical records from Dr. J.A.  See October 2013 private medical records.  As well as the Veteran's statements concerning a diving accident that burst his eardrums and caused inner ear damage.  See March 2012 Statement in Support.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.

3.  After completing the requested actions, any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


